 1   McGREGOR W. SCOTT
     United States Attorney
 2   KIMBERLY A. SANCHEZ
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8

 9
                                UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11
      UNITED STATES OF AMERICA,                         No. 1:18-CR-00064 LJO
12
                                    Plaintiff,
13
                             v.                      STIPULATION TO CONTINUE HEARING ON
14
                                                     MOTION TO SUPPRESS
      ALTERICK PRAYLOW,
15
                                   Defendant.
16

17

18          IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

19   Attorney and Kimberly A. Sanchez, Assistant U.S. Attorney and Nicholas Capozzi, attorney for

20   the defendant, that the hearing on defendant’s motion to suppress set for, November 5, 2018,

21   before the Honorable Lawrence J. O’Neill, Chief U.S. District Court Judge, be continued to

22   December 10, 2018 at 8:30 a.m. The parties engaged in plea negotiations resulting in further

23   amendments to the existing plea offer. The defendant is housed in Lerdo, which has delayed the

24   negotiation process in that defense must request the defendant be brought to Fresno on an

25   available bus only on Mondays or Wednesdays. The offer expires when the Government

26   responds to the defendant’s pending suppression motion. The defendant requested additional

27   time to consider the offer. The parties believe that they may be able to resolve the case with a

28   plea agreement. However, they need additional time to do so. As such, the parties request that

                                                       1
 1   the Government’s Response deadline be extended to November 30, 2018, and the hearing be

 2   continued to December 10, 2018.

 3          The parties further request the Court to enter an Order finding that the "ends of justice"

 4   served by a continuance outweigh the interest of the public and the defendant in a speedy trial,

 5   and that the delay through December 10, 2018 is excluded from the Act's time limits pursuant to

 6   18 U.S.C. § 3161(h)(7)(A).

 7

 8

 9   Dated: November 1, 2018                               Respectfully submitted,
10                                                         McGREGOR W. SCOTT
                                                           United States Attorney
11
                                                  By       /s/ Kimberly A. Sanchez
12                                                         KIMBERLY A. SANCHEZ
                                                           Assistant U.S. Attorney
13
     Dated: November 1, 2018                               /s/ Nicholas Capozzi
14                                                         NICHOLAS CAPOZZI
                                                           Attorney for Defendant
15

16                                                ORDER
17
            The Government’s Response deadline re the motion to suppress is extended to November
18
     30, 2018, and the hearing on that motion is continued to December 10, 2018.
19
            The Court finds that the "ends of justice" served by a continuance outweigh the interest of
20
     the public and the defendant in a speedy trial, and that the delay through December 10, 2018 is
21
     excluded from the Act's time limits pursuant to 18 U.S.C. § 3161(h)(7)(A).
22

23   IT IS SO ORDERED.
24
        Dated:     November 2, 2018                         /s/ Lawrence J. O’Neill _____
25                                                UNITED STATES CHIEF DISTRICT JUDGE

26
27

28
                                                       2
